TYSON, J.
The rule of the common law was that persons convicted of treason, felony and the crimen falsi' were rendered infamous, and “were disqualified as witnesses in civil and criminal cases. In determining whether a crime was infamous, the test seems to be “whether the crime shows such depravity in the perpetration or -such a disposition to pervert public justice in the courts, as creates a violent presumption against his truthfulness under oath.” It was not the severity of punishment, but the nature of the offense, which created legal infamy and disqualification of a witness.. *92Sylvester v. State, 71 Ala. 17; Taylor v. State, 62 Ala. 164. Tlie common law mile, which prevailed in tliis State, was changed by the enactment of the statute now embodied in section 1795 of the Code so as to relieve a witness of disqualification by reason of having been convicted of an infamous crime, except where the conviction is for perjury or subornation of perjury; providing, however, that evidence of such conviction goes to his credibility. It is too clear for argument that the words ‘'‘Infamous crime” employed in this section, have the same meaning as they had at common law.
So too it is also clear that the crimes of assault and carrying 'Concealed weapons are not infamous. Not being infamous, evidence of the conviction of the defendant for those crimes for the purpose of discrediting' his testimony, was inadmissible. Not being admissible for this purpose, it was not admissible for any other.
Under the evidence there was no error in refusing the charge requested by defendant.—Dudley v. State, 121 Ala. 4; Brown v. State, Ib. 9; Talbert v. State, Ib. 33.
Reversed and remanded.